DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 5-10 and 39-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “an inner surface portion of the header body contacted by the fluid received by the header” is indefinite, in context, since it cannot be discerned how the inner surface of the header body is contacted by fluid, wherein from the specification and drawings the inner surface of the header body is covered by potting (230, as shown in figure 11). For Examination purposes and in accordance with the specification and drawings, “an inner surface portion of the header body contacted by the fluid received by the header” will be interpreted as –an inner surface portion of the header body facing the tubular membrane--.
Regarding Claim 1, the limitation “the fitting protruding from the outer surface portion of the header body; the tubular membrane having an end portion adjacent the outer surface portion of the header body; potting of the header embedding the outer surface portion of the header body and the end portion of the tubular membrane” is indefinite, in context, since it cannot be discerned if the outer surface is adjacent the potting layer 232 or 230 and if the potting is referring to two layers or one layer. For Examination purposes and in accordance with the specification and drawings, “the fitting protruding from the outer surface portion of the header body; the tubular membrane having an end portion adjacent the outer surface portion of the header body; potting of the header embedding the outer surface portion of the header body and the end portion of the tubular membrane” will be interpreted as --the fitting protruding from the outer surface portion of the header body; the tubular membrane having an end portion directly adjacent the inner surface portion of the header body; potting of the header embedding the inner surface portion of the header body and the end portion of the tubular membrane--.

Allowable Subject Matter
Claims 14-20 and 23 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763